

EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (this “Agreement”) is entered into as of
March 31, 2015 (the “Effective Date”), by and between: (i) Matthew Gunnelson
(“Executive”); and (ii) ADS Waste Holdings, Inc., a Delaware corporation (the
“Company”).


In consideration of the mutual covenants contained herein, the receipt and
sufficiency of such consideration is hereby acknowledged and agreed, the Company
and Executive agree as follows:


1. Employment. Effective as of the Effective Date:


a.Executive accepts employment as Chief Accounting Officer of the Company.
Executive shall perform such duties as are assigned by the Board of Directors of
the Company (the “Board of Directors”) and/or as are otherwise normally
associated with such position.


b.Executive shall report directly to the Chief Financial Officer of the Company.
In carrying out Executive’s duties, Executive will exercise discretion and
independent judgment. However, Executive’s conduct shall be consistent with, and
in the best interests of, the Company’s business goals and objectives and in
accordance with the authority and limitations on authority established in the
Company’s charter and bylaws and by the Board of Directors from time to time.


2.Terms of Employment. The parties acknowledge and agree that the initial term
of this Agreement shall extend for three (3) years from the Effective Date and,
unless terminated in accordance with Section 6, shall automatically renew for
successive one (1)-year terms upon expiration of each preceding term.
Notwithstanding the foregoing to the contrary, either party may avoid the
automatic renewal of this Agreement for any reason by providing written notice
of intent not to renew at least sixty (60) day before the end of the then
current term of employment, it being understood that if the Company provides
Executive with a notice of nonrenewal that does not state it is a nonrenewal for
Cause, such notice shall be considered a termination of Executive’s employment
by the Company without Cause (as defined in Section 6(c)) for purposes of this
Agreement, including, without limitations, Section 7.


3. Extent of Services. Commencing on the Effective Date and continuing during
the term of this Agreement, Executive shall devote to the Company an appropriate
amount of Executive’s working time, attention, knowledge and skills as are
necessary to perform the services required hereunder, and shall not engage in
any other business activities which may interfere with Executive’s ability to
completely perform the services required hereunder without first obtaining the
written consent of the Board of Directors.


4. Compensation. For providing the services described I this Agreement,
effective commencing on the Effective Date, Executive shall be compensated as
follows:




1    

--------------------------------------------------------------------------------




a. Base Salary. Executed shall receive from the Company an annual salary of Two
Hundred Twenty nine Thousand Five Hundred and 00/100 Dollars ($229,500.00) (the
“Base Salary”). The Company shall deduct from such compensation any and all
applicable taxes, withholdings, surcharges, and the applicable deductions.
Commencing on January 1, 2016, the Base Salary shall be increased not less often
than annually on January 1st of each succeeding year. The annual increase shall
not be less than one hundred percent (100%) of the increase of the CPI for the
immediately preceding calendar year over the CPI for the second preceding
calendar year. For purposes of this Agreement, “CPI” means the Consumer Price
Index-All Urban Consumers U.S. City Average (1982 – 1984 equals 100), as
published by the U.S. Department of Labor’s Bureau of Labor Statistics.


b.Bonuses. Executive shall be eligible to participate in the Company’s
performance based bonus program. The amount of the annual bonus opportunity is
up to fifty percent (50%) of the Base Salary then in effect; provided, however
the terms of the bonus program shall be negotiated each year between, and
acceptable to both, Executive and the Company, and approved by the Board of
Directors. All bonuses will be paid no later than March 15th immediately
following the calendar year in which the bonuses were earned. In addition, in
the event of a successful IPO (“Initial Public Offering”) or the consummation of
a transaction resulting in a Change of Control, in consideration of the
Executive’s continued employment and efforts through the consummation dated of
either the said IPO or such Change in Control transaction, the Executive shall
receive a special stay-on bonus of One Hundred Thousand and 00/100 Dollars
($100,000.00) payable within thirty (30) days of either such consummation date.


c.Benefits Plans. Executive will be eligible to participate in those group
medical, dental, or health insurance plans and pension or profit-sharing plans
which the Company makes available to its senior level employees from time to
time, subject to all terms and conditions of those plans and any amendments
thereto, including without limitation, any and all provisions concerning
eligibility for participation. Nothing in this Section 4(c) is intended to
require the Company to offer benefits of any type, and the Company may choose to
amend or discontinue any benefits program at any time in its sole discretion,
except as stated herein.


d.Vacation. Executive shall be entitled to four (4) weeks of vacation per year,
and may take no more than two (2) weeks of vacation consecutively.


e.Short Term Disability. In the event Executive terminates employment by reason
of disability and is eligible for benefits under the Company’s group Long Term
Disability Plan described in Section 4(f) (the “LTD Plan”), the Company will pay
to Executive an amount equal to (i) the Base Salary then in effect pro-rated for
the duration of the Elimination Period (as defined in Section 4(f) (the “Salary
Component”), reduced as provided in the last sentence of this Section 4(f), and
(ii) any unpaid Bonus that, but for Executive’s termination, would have been
paid during the Elimination Period (the “Bonus Component”). The Salary Component
shall be paid in equal monthly installments for the Elimination Period and the
Bonus Component, if any, shall be paid at the time bonuses are paid by the
Company to senior executives generally. The amount of the Salary component shall
be reduced (but not below zero) by the amount of any benefits that Executive
received pursuant to the Company’s generally applicable short term disability
insurance program, if one exists.




2    

--------------------------------------------------------------------------------








f.Long Term Disability. The Company shall maintain a group Long Term Disability
Plan (i.e., the “LTD Plan”) which provides benefits to Executive upon the
determination of the insurance company insuring the LTD Plan that Executive is
disabled under the terms of such plan. Benefits under the LTD Plan shall be
equal to at least forty percent (40%) of Executive’s Base Salary then in effect
up to a maximum benefit of Eleven Thousand and 00/100 Dollars ($11,000.00) per
month with an elimination period of not longer than ninety (90) days (the
“Elimination Period”).


g.Life Insurance Benefits. During the term of this Agreement, the Company shall
maintain a term life insurance policy on Executive’s life in an amount equal to
two-times the Executive’s Base Salary. Executive may designate the beneficiary
of such policy.


h.Stock Options. Executive will be entitled to participate I the Advanced
Disposal Waste Holdings Corp. 2012 Stock Incentive Plan, as amended from time to
time (the “Stock Incentive Plan”), at Level 1 of the Stock Incentive Plan.


i.Reimbursement of Expenses. The Company will reimburse Executive for direct and
reasonable out-of-pocket expenses incurred by Executive in connection with the
performance of Executive’s duties under this Agreement in accordance with the
Company’s employee expense reimbursement policies as in effect from time to
time, subject to any documentary evidence or substantiation required under such
policies. In addition, during the term of this Agreement, Executive will be
entitled to an automobile allowance of Nine Hundred and 00/100 Dollars ($900.00)
per month.


j.Commuting Considerations. Company and Executive agree that prior to the
Executive’s relocation to Florida, that Executive shall be able to office out of
the Germantown, WI company office no fewer than ten (10) business days per
month. Company and Executive agree to be reasonable in their execution of this
provision considering personal needs and Company business exigencies. The
Company CFO reserves the right to alter this arrangement after March 31, 2017
upon ninety (90) days prior written notice to the Executive.


5.Covenants Against Competition and Confidentiality. As the Chief Accounting
Officer of the Company, Executive will be in a position requiring significant
trust and confidence and exposing Executive to certain confidential and
proprietary information. During the term of this Agreement, Executive may also
develop information, data and processes to further the development of the
Company’s operations. The Company is willing to employ the Executive and permit
such exposures to and development by Executive only if Executive agrees to be
bound by the covenants, restrictions, obligations and agreements set forth in
this Section 5 (the “Covenants”). Executive acknowledges that the employment
benefits, rights and compensation set forth herein represent good, valuable,
fair and sufficient consideration for such Covenants.


a.     Definitions. For purposes of this Agreement, the following terms have the
specified meanings;


3    

--------------------------------------------------------------------------------




i. “Affiliate” shall mean any entity I which the Company owns, directly or
indirectly, more than a twenty-five percent (25%) interest, or any entity that
owns, directly or indirectly, more than a twenty-five percent (25%) interest in
the Company, either as a partner, shareholder, joint venture, limited liability
company or other equity position or interest.


ii.     “Confidential Information” shall mean the Company’s business information
and materials, whether in oral, written, electronic or visual form, including
without limitation, all such business information and materials relating to
business policies, procedures, methods, customer accounts, customer
relationships; inventions, patents, trademarks, and copyrights and respective
applications; improvements, know-how, trade secrets, specifications and
drawings, cost and pricing data; process flow diagrams; bills; customer, vendor
and supplier information; products, manufacturing processes, and ideas; sales,
financial, business plans, and marketing information, financial statement,
balance sheets and other financial data and any other materials referring to the
same. Confidential Information shall not include any information that is or
becomes generally known by the public through no violation of the terms of this
Agreement. The Company recognizes and agrees that Executive has substantial know
how and expertise in the Field of Business and agrees that Confidential
Information shall not include such know-how and expertise as the Executive
possesses as of the date of this Agreement.


iii. “Field of Business” shall mean the business of (A) the collection,
transportation and disposal of solid waste; and (B) any other field of business
that represents a material portion of the business conducted by the Company
(including its subsidiaries and Affiliates) during the term of Executive’s
employment.


iv. “Inventions” shall mean any new or useful art, discovery, contribution,
finding or improvement or other tangible or intangible concepts, whether
patentable, copyrightable, or otherwise, and all related know-how, which relates
in any way to the present or prospective Field of Business or interests of the
Company and which Executive makes, creates, conceives, reduces to practice, or
contributes to or which Executive has made, created conceived, reduced to
practice, or contributed to, whether now existing or in the future, during the
period of Executive’s employment with the Company, including such Inventions
conceived or reduced to practice prior to the execution of this Agreement, and
for one (1) year following Executive’s employment with Company. Inventions shall
include but not be limited to all trade secrets, designs, discoveries, formulae,
processes, manufacturing techniques, improvements and ideas. Inventions shall
not include any information that is or becomes generally known by the public
through no violation of the terms of this Agreement.


v. “Restricted Area” shall mean and include any geographic area in which (A) the
Company (including its Affiliates) does business, and (B) Executive performs
services for the Company or has supervisory authority.


vi.     “Trade Secret” means any Confidential Information described above,
without regard to form, which: (A is not commonly known by or available to the
public; (B) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper


4    

--------------------------------------------------------------------------------




means to other persons who can obtain economic value from its disclosure or use;
and (C) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.


b.     Covenants Against Competition and Solicitation.


i. Executive agrees that, during the course of Executive’s employment with the
Company, Executive shall not engage in alternative employment or engage in any
independent and/or separate business activity in the Field of Business in the
Restricted Area.
    
ii.     Executive further agrees that during the term of Executive’s employment
with the Company and for a period of two (2) years after Executive’s employment
terminates pursuant to Section 6 (a), (c), (d) or for any reason, Executive
shall not:


(1)
in the Field of Business within the Restricted Area, solicit business from,
direct marketing activities to, or perform work relating to, any customer or
prospective customer upon whom Executive called, or for whom Executive provided
administrative or support services, on the Company’s behalf during the term of
Executive’s employment with the Company;



(2)
become engaged in or employed by, directly or indirectly, any business entity
which operates in or in any way does business in the Field of Business within
the Restricted Area; or



(3)
be the owner of more than one percent (1%) of the outstanding equity of any
business entity which operates in or in any way does business in the Field of
business within the Restricted Area.



iii. Executive further agrees that during the course of Executive’s employment
with the Company and for a period of two (2) years after the termination of
Executive’s employment with the Company for any reason whatsoever with or
without Cause, Executive shall not, directly or indirectly do the following:


(1)
induces any customers, including former and prospective customers, of the
Company to patronize any business entity that operates in the Field of Business
within the Restricted Area (other than the Company); or



(2)
request or advise any customers of the Company, including prospective customers,
to withdraw, curtail or cancel such customer’s business with the Company.



c.     Covenants Concerning Confidentiality.




5    

--------------------------------------------------------------------------------




i. Executive acknowledges that Executive will use and/or have access to
Confidential Information, including Trade Secrets, and that such information
constitutes valuable, special and unique property of the Company.


ii. Executive agrees that, during the term of Executive’s employment with the
Company, and following the termination of Executive’s employment for any reason
whatsoever, Executive shall not disclose or divulge any Confidential
Information, including Trade secrets, to any person, corporation, or other
entity for any reason or purpose whatsoever, except upon the direct written
authorization of the Board of Directors, and that the Company shall be entitled
to seek an injunction from a court restraining and enjoining Executive from the
unauthorized disclosure of any such information.


d.     Inventions.


i. Executive shall be required to promptly disclose all Inventions to the
Company. Executive shall keep accurate records relating to the conception and
reduction to practice of all Inventions. Such records shall be the sole and
exclusive property of the Company, and Executive shall surrender possession of
such records to the Company at any time upon the Company’s request.


ii. Executive acknowledges that the Company is the lawful owner and creator of
all Confidential Information, including Trade Secrets, and that the Company owns
all rights, title and other interest thereto. Executive agrees that all
Inventions shall be the sole and exclusive property of the Company upon
conception and/or reduction to practice. Executive hereby assigns, grants, and
conveys all rights, title and interest in and to all Inventions together with
all copyrights, patents, trademarks and other proprietary rights associated
therewith. No license or other rights, express or implied, are granted to
Executive in the Inventions and Executive hereby disclaims the same. Both during
the Executive’s employment with the company and thereafter, Executive shall
fully cooperate with the Company in the procurement, protection, and enforcement
of any rights in any such Inventions, including but not limited to intellectual
property rights that may arise in connection therewith. This shall include
executing, acknowledging and delivering to the Company all documents or papers
necessary to enable the Company to procure and protect such rights.
  
e.     Surrender of Records. Executive agrees that, on termination of
Executive’s employment pursuant to Section 6 for any reason, Executive will
surrender to the Company in good condition all records, files and other property
of the Company in Executive’s custody or possession including, without
limitation, the information identified in Sections 5(a)(ii) and (vi), as well
any other information concerning the Company’s business that executive acquired
during Executive’s employment with the Company. If and when the employment
relationship is terminated, and upon the Company’s request, Executive shall
submit to an exit interview at a place and time to be designated by the Company.
The Company has the right to request that Executive bring all items referenced
in this Section 5(e) to the exit interview. The Company shall reimburse
Executive for reasonable travel costs associated with attending the exit
interview.


f.     Interference with Company’s Employees. Executive further agrees that,
during the term of the Executive’s employment with the Company and for a period
of two (2) years after the termination of


6    

--------------------------------------------------------------------------------




Executive’s employment with the Company pursuant to Section 6 for any reason,
Executive shall not, directly or indirectly:


i. induce or attempt to induce any employee of the Company (including its
subsidiaries and Affiliates) to terminate his or her employment with the
Company;
          
ii. interfere with or attempt to disrupt the relationship existing between the
Company (including its subsidiaries and Affiliates) and its respective
employees; or


iii. solicit, hire or assist in the solicitation or hiring away of any employee
of the Company (including its subsidiaries and Affiliates) to become an employee
of any other business entity with which Executive is associated.


g.     Duration of Covenants. In the event that the Company commences an action
in any court of law to enforce any of the Covenants, the running of any time
period or limitation applicable to such Covenants shall be suspended and tolled
pending final resolution of such legal action. The running of any unexpired time
period shall resume either on the date when final judgment is rendered or when
all appeals taken therefrom are concluded, whichever shall occur later.


h.     Modifications. No modification of the Covenants shall be valid unless
such modification is in writing and signed by Executive and a duly authorized
representative of the Company. If, however, any of the Covenants is held by a
court to be unenforceable and/or overbroad, the parties acknowledge and agree
that the defective term(s) shall be modified, but only to the extent necessary
to comply with applicable law(s).


i.     Disclosure to Prospective Employer. Executive agrees that, should
Executive’s employment terminate pursuant to Section 6 for any reason, Executive
will disclose the terms of the Covenants to any persons, corporations or other
entities with whom Executive seeks employment or an engagement as a provider of
services for compensation that operates in the Field of Business within the
Restricted Area. Executive also recognizes that the Company has the right to
make these Covenants known to others.


j.     Affiliates. Executive may, from time to time at the direction of the
Company, render services to its Affiliates and thereby be exposed to
Confidential Information and Trade Secrets owned by them. The Covenants made by
Executive shall be for the benefit of the Company and its Affiliates.
Accordingly, this Section 5 may be enforced by either or all of the Company or
its Affiliates.






k.     Enforcement of Covenants.


i. Right to Injunction. Executive acknowledges that a breach of any of the
Covenants will cause irreparable damage to the Company with respect to which the
Company’s remedy at law for damages will be inadequate. Therefore, in the event
of breach or anticipatory breach of the Covenants, Executive and the Company
agree that the Company shall be entitled to injunctions,


7    

--------------------------------------------------------------------------------




both preliminary and permanent, enjoining or restraining such breach or
anticipatory breach and Executive hereby consents to the issuance thereof
forthwith by any court of competent jurisdiction, without requiring the Company
to post any bond, in addition to remedies otherwise available to it a law or
equity.


ii.     Reimbursement following Breach. In the event that any court enters a
final, non-appealable judgment that Executive has breached any of the Covenants,
Executive shall reimburse the company for any payments it makes pursuant to this
Agreement subsequent to such breach. Any such reimbursements shall be in
addition to any damages in the Company’s favor that the court may impose upon
Executive.


iii. Recovery of Costs. In the event that the Company commences an action in any
court to enforce any of the covenants, the party against whom the court finds
shall pay all expenses associated with such enforcement, including reasonable
attorneys’ fees.


6.Definition of Termination Scenarios. Executive’s departure from the Company
will be deemed one of the following: (a) For Cause; (b) due to Incapacitation;
(c) Without Cause; (d) for Good Reason; (e) Voluntary; or (f) due to Death
(which definition shall affect the payments to be made in accordance with
Section 7);
 
a.     Definition of For Cause. Executive’s departure from the Company shall be
designated “For Cause” under the following circumstances:
 
i.    Executive fails to comply with the published policies, standards, and
regulations that the Company, in its sole discretion, establishes and/or
implements during Executive’s employment and Executive does not cure such
failure within thirty (30) days following Executive’s receipt of written notice
from the Board of Directors of the Company of such failure;


ii.     Executive commits any act of fraud, dishonesty, or other acts of gross
misconduct, including but not limited to intentional violations or intentional
breaches of the covenants, in the rendering of services on behalf of the
Company;


iii.     Executive willfully fails to diligently comply with the reasonable
requests of the person(s) to whom Executive reports and Executive does not cur
such failure within thirty (30) days following Executive’s receipt of written
notice form the Board of Directors of the Company of such failure;


iv.     Executive willfully fails to adequately perform the usual and customary
duties of Executive’s employment and/or those duties typically associated with
Executive’s position and Executive does not cure such failure within thirty (30)
days following Executive’s receipt of written notice from the Board of Directors
of the Company of such failure; or


v.    Executive is convicted (including via a plea of nolo contendere) of a
felony substantively related to Executive’s employment duties or commits any act
which damages the reputation or


8    

--------------------------------------------------------------------------------




causes public embarrassment to the Company, as determined in the sole discretion
of the Chief Executive Officer.


The foregoing notwithstanding, following a Change in Control paragraphs 6.a.i,
iii, and iv shall be deemed deleted from Section 6.


b.    Definition of Incapacitation. Executive’s departure from the Company shall
be designated due to “Incapacitation” upon Executive becoming physically and/or
mentally incapacitated such that Executive cannot perform the essential
functions of Executive’s job. The determination of whether Executive is capable
of performing the essential functions of Executive’s job shall be based on (i) a
determination of whether Executive is considered disabled under the LTD Plan
described in Section 4(f) or (ii) if no LTD Plan is then in effect, if a
physician that is mutually agreeable to the Company and Executive determines
that Executive cannot perform the essential functions of Executive’s job, even
with reasonable accommodation, for (A) any period of ninety (90) consecutive
days or (B) one hundred fifty (150) days during any consecutive twelve
(12)-month period. If the company and Executive cannot agree on the selection of
a physician to make the determination of disability, then each of the company
and Executive will select one (1) physician and the two (2) physicians will
select a third (3rd) physician who will determine whether the Executive is
disabled. The determination of the physician selected in accordance with this
Section will be binding on both the Company and Executive. Executive must submit
to a reasonable number of examinations by the physician making the determination
of disability, and Executive hereby authorizes the disclosure and release to the
Company of such determination and all supporting medical records and
information. If Executive is not legally competent, Executive’s legal guardian
or duly-authorized attorney-in-fact will act in the place of Executive in
selecting a physician, submitting Executive to examinations, and providing the
authorization of disclosure.


c.     Definition of Without Cause. Executive’s departure from the Company shall
be designated (“Without Cause”) if none of the circumstances listed in Section
6(a) are present and the Company terminates Executive’s employment.


d.     Definition of Good Reason. Executive’s departure from the Company shall
be designated for “Good Reason” if: (i) none of the circumstances listed in
Section 6(a)(i)-(iv), as may be applicable, are present; (ii) a Change of
Control, as defined in Section 6(f), occurs; (iii) Executive provides the
Company written notice of the Executive’s decision to terminate Executive’s
employment for Good Reason ninety (90) days in advanced of the date of such
termination; and (iv) if any of the following scenarios exist:
i.     Without the consent of Executive, Executive’s principal place of business
is relocated to a location that represents a material change in geographic
location (including without limitation an involuntary relocation that is more
than fifty (50) miles from Executive’s current principal place of business at
the Company at 90 Fort wade Road, Ponte Vedra, FL;
ii.     Without the consent of Executive there occurs a diminution in
Executive’s, title, authority, duties, responsibilities, reporting position,
(including any change in the Executive’s direct reporting relationship with the
Company CFO), or compensation; or
                
iii.     Executive is terminated by the Company in connection with the Change of
control; provided, however, the ninety (90)-day notice requirement described
6.d. above shall not apply.


9    

--------------------------------------------------------------------------------




 
e.     Definition of Voluntary. Executive’s departure from the Company shall be
designated “Voluntary” if none of the circumstances listed in Section 6(a) or
Section 6(d) are present and only if Executive provides the Company written
notice of the Executive’s decision to terminate Executive’s employment ninety
(90) days in advance of the date of such termination.


f.     Definition of Change of Control. Executive’s departure from the Company
shall be designated due to a “Change of Control” if there is a closing of a
transaction that is (i) a sale of al or substantially al of the assets of the
Company (other than in connection with financing transactions, or sale and
leaseback transactions) to a person or entity that is not (A) ADS Waste
Holdings, Inc.; (B) Highstar Capital II, LP, Highstar Capital III, LP and their
respective affiliates; or (C) their managed funds and their affiliates and
respective subsidiaries (a “Third Party”); (ii) a sale, series of sales, or
merger or other transactions resulting in more than fifty percent (50%) of the
voting stock of the company or of any entity directly or indirectly controlling
the Company being held by a Third Party; (iii) a transaction or provision that
gives a Third Party the right to appoint a majority of the Board of Directors of
the Company or of any entity directly or indirectly controlling the Company;
(iv) an initial public offering or offerings of fifty percent (50%) or more of
the common stock of the Company registered pursuant to the Securities Act of
1933, as amended; or (v) the liquidation or dissolution of the company with
respect to which there are or were distributable assets.


7. Payments Following Termination Under Certain Scenarios.


a.     Payment Following Termination Without Cause or For Good Reason. If
Executive’s employment is terminated Without Cause or For Good Reason and
Executive executes a general release in a form acceptable to the Company (the
“Release”), and such executed Release is delivered to the Company (and any
period during which Executive may revoke such Release pursuant to applicable
laws has expired) by the sixtieth (60th) day following the termination date (the
“Release Delivery Date”), the company agrees to pay Executive an amount equal
to:
          
i.    Two (2) times Executive’s Base Salary (at the rate in effect as of the
termination date) in Twenty-four (24) equal monthly installments commencing ten
(10) days after the Release Delivery Date, which shall be paid to Executive
through the Company’s regular payroll;
ii.     The pro rata share of Executive’s bonus at Target through the
termination date in a lump sum, ten (10) days after the Release Delivery Date;
and


iii.     Two (2) times (a) the bonus received by Executive during the fiscal
year immediately preceding the fiscal year of Executive’s termination or (b) the
average of the bonuses paid to the Executive in the two fiscal years immediately
preceding the fiscal year of Executive’s termination, whichever is greater,
divided in twenty-four (24) equal monthly installments commencing ten (10) days
of the Release Delivery Date, which shall be paid to Executive through the
Company’s regular payroll;


If Executive fails to execute and deliver the Release by the Release Delivery
Date, and during any period during which Executive may revoke such Release
pursuant tot applicable law has not expired, Executive


10    

--------------------------------------------------------------------------------




shall forfeit all rights to the termination payments set forth in this Section
7, and the Company shall have no obligation whatsoever to make such termination
payments.


b.     Payment Following Termination for Incapacitation or Death. If Executive’s
employment is terminated for Incapacitation or as a result of death, and
Executive executes and delivers the Release (if such termination is as a result
of Incapacitation), and any period during which Executive may revoke such
Release pursuant tot applicable law has expired, by the Release Delivery Date,
the Company will pay Executive an amount equal to
i.     One (1) times Executive’s Base Salary (at the rate in effect as of the
termination date) in twelve (12) equal monthly installments commencing ten (10)
days after the Release Delivery Date, which shall be paid to Executive through
the Company’s regular payroll;
                     
ii.     The pro rata share of Executive’s bonus at Target through the
termination date in a lump sum, ten (10) days after the Release Delivery Date;
and


iii.     One (1) times the (a) bonus received by Executive during the fiscal
year immediately preceding the fiscal year of Executive’s termination, or (b)
the average of the bonuses paid to the Executive in the two fiscal years
immediately preceding the fiscal year of Executive’s termination, whichever is
greater, in twelve (12) equal monthly installments commencing ten (10) days
following the Release Delivery Date, which shall be paid to Executive through
the Company’s regular payroll.


c.     Payment Following Voluntary Termination or Termination For Cause. If
Executive’s employment is terminated For Cause or is Voluntary, the Company will
pay the Executive only any accrued but unpaid salary owed to Executive through
the termination date and unreimbursed expenses to which Executive may be
entitled, proof of which will be required.
8.
Miscellaneous.



a.     This Agreement and any payment, distribution or other benefit hereunder
shall comply with the requirements of Section 409A of the Code, or an exemption
or exclusion therefrom, as well as any related regulations or other guidance
promulgated by the U.S. Department of the Treasury or the Internal Revenue
Service (“Section 409A”), to the extent applicable, and shall in all respects be
administered in accordance with Section 409A; provided, that, for the avoidance
of doubt, this provision shall not be construed to require a gross-up payment in
respect of any taxes, interest or penalties imposed on Executive as a result of
section 409A. To the extent any provision or term of this Agreement is ambiguous
as to its compliance with Section 409A, the provision or term will be read in
such a manner so that such provision or term and all payments hereunder comply
with Section 409A. To the extent Executive is a “specified employee” under
Section 409A, no payment, distribution or other benefit described in this
Agreement constituting a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) to be paid during the
six-month period following Executive’s “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) will be made before the
earlier of the date that is six months after the date of separation or the date
of Executive’s death. Instead, any such deferred compensation shall be paid on
the first business day following the earlier of the six (6)-month anniversary of
Executive’s separation from service or the date of death of Executive. In no
event may Executive, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement. Any provision or term that would cause


11    

--------------------------------------------------------------------------------




this Agreement or a payment, distribution or other benefit hereunder to fail to
satisfy the requirements of Section 409A shall have no force or effect and, to
the extent an amendment would be effective for purposes of Section 409/a, the
parties agree that this Agreement shall be amended to comply with Section 409A.
Such amendment shall be retroactive to the extent permitted by Section 409A. For
purposes of this Agreement, Executive shall not be deemed to have terminated
employment unless and until a separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)) has occurred. Each payment under
Sections 4(e) and 7 of this Agreement shall be treated as a separate payment for
purposes of Section 409A. All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement shall be for expenses incurred during the time period specified in
this Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided in any other
calendar year, (iii) the reimbursement of an eligible expense will be made not
later than the last day of Executive’s taxable year following the taxable year
in which such expense was incurred, and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.


b.     The section headings in this Agreement are for convenience only and are
not intended to govern, limit or affect the meanings of the sections.


c.     Executive represents and warrants to the Company that Executive is not
under any obligation to any other party inconsistent with or in conflict with
this Agreement, or which would prevent, limit or impair in any way Executive’s
performance of Executive’s obligations hereunder.


d.     This Agreement constitutes the entire understanding between Executive and
the Company with respect to the subject matter hereof and supersedes any and al
prior understandings, written or oral, except as documents are specifically
incorporated herein. Any prior employment agreement between Executive and the
company and any of its affiliates (including, without limitation any offer
letters signed by Executive) will be terminated on the Effective Date.


e.     Failure to insist upon strict compliance with any of the terms,
covenants, or conditions set forth in this Agreement shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other times.


f.     If it is determined that any of the provisions of this Agreement is
invalid or unenforceable, the remaining provisions shall survive and be given
full force and effect.


g.    The Company may assign this Agreement and, if assigned, the assignee has
the right to seek enforcement of the Agreement.


h.    All notices required to be given under this Agreement shall be in writing,
shall be effective upon receipt, and shall be delivered to the addressee either
in person or mailed by certified mail, return receipt requested.




12    

--------------------------------------------------------------------------------




i.    This Agreement is entered into in the State of Florida and shall be
governed by the laws of the State of Florida.


j.    Any controversy or claim arising out of or relating to this Agreement,
other than in connection with the Company’s rights under Section 5(k), shall be
resolved by final and binding arbitration in accordance with the employment
dispute arbitration rules of the American Arbitration Association then in
effect, and judgment upon any award rendered by the arbitrator may be entered
and a confirmation order sought in any court having jurisdiction thereof. Any
arbitration shall be conducted in Jacksonville, Florida before a single
arbitrator jointly appointed by Executive and the Company. In the event
Executive and the Company are unable to agree on an arbitrator within fifteen
(15) days of the notice of a claim from once to the other, Executive and the
Company shall each select an arbitrator who together shall jointly appoint a
third arbitrator who shall be the sole arbitrator for the controversy or claim.
Unless otherwise determined by the arbitrator, the prevailing party shall be
permitted to recover from the non-prevailing party, in addition to all other
legal and equitable remedies, the costs of arbitration including, without
limitation, reasonable attorney’s fees and the expenses of the arbitrator(s) and
the American Arbitration Association.
k.    Executive acknowledges that Executive is solely responsible and liable for
the satisfaction of all taxes and penalties that may arise in connection with
payments made under this Agreement (including without limitation any taxes
arising under Section 409A(a)(1)(B) of the Code). The Company may withhold from
any compensation and benefits payable under this Agreement all applicable
federal, state, local, or other taxes and, subject to the immediately succeeding
sentence, any indebtedness due to the Company as agreed to and as scheduled
between the Company and Executive. With respect to debts of Executive to the
Company, the aggregate amount withheld by the Company under the immediately
preceding sentence from payments due to the Executive under Sections 4(e) and/or
7 shall not exceed Five Thousand and 00/100 Dollars ($5,000.00) and must be
taken at the same time and in the same amount as the debt otherwise would have
been due from Executive. The Company shall have no obligation to indemnify or
otherwise hold Executive harmless from any or al of such taxes.
l.     Executive further acknowledges that Executive has thoroughly read the
terms of this Agreement and was aware of Executive’s right to seek advice of
counsel before signing. Executive further acknowledges that, by signing this
Agreement, Executive knowingly and voluntarily consents to the terms contained
herein.














13    

--------------------------------------------------------------------------------




The undersigned have executed this Executive Employment Agreement as of the
Effective Date.








COMPANY


ADS WASTE HOLDINGS, INC.,
a Delaware corporation




By: ___________________________
Name: __________________________
Its: __________________________




EXECUTIVE




__________________________
Matthew Gunnelson
                            






         






14    